DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,420,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claim 1, a system for correction of a vertebral column having an abnormal curvature, the curvature having a first end, a second end and an apex between the first and second ends, the system comprising: a fixation member configured to attach to a vertebra of the vertebral column on a first side of the vertebral column adjacent the apex of the abnormal curvature;  a first hollow bicortical screw having a first screw head and configured to provide a bore through a second vertebra of the vertebral column adjacent the first end of the abnormal curvature;  a second hollow bicortical screw having a second screw head and configured to provide a bore through a third vertebra of the vertebral column adjacent the second end of the abnormal curvature;  and a flexible device having a first device end and a second device end;  wherein the flexible device is configured to thread through the first hollow bicortical screw between the first side of the vertebral column and a second side of the vertebral column, the first device end configured to be fixed to the first screw head on the first side of the vertebral column;  wherein the flexible device is configured to thread through the second hollow bicortical screw between the first side of the vertebral column and the second side of the vertebral column, the second device end configured to be fixed to the second screw head on the first side of the vertebral column;  and wherein the flexible device is configured to loop around the fixation member and apply a first force to the apex to reduce the abnormal curvature.
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Biyani (U.S. Pub. No. 2010/0324600 A1, hereinafter “Biyani”).
Biyani discloses regarding claim 1, a system (20, see Fig. 1) for correction of a vertebral column having an abnormal curvature (see Fig. 1, see para. [0030], note “scoliotic condition”), the curvature having a first end, a second end and an apex between the first and second ends (see annotated Fig. 1 below), the system comprising: a fixation member (30b) configured to attach to a vertebra (12) of the vertebral column on a first side of the vertebral column adjacent the apex of the abnormal curvature (see Fig. 1, see also annotated Fig. 1 below); a first fixation element (21a) located on a second side of the vertebral column adjacent the first end of the abnormal curvature (see Fig. 1, see annotated Fig. 1 below), the second side opposite the first side (see annotated Fig. 1 below); a second fixation element (30a) located on the second side of the vertebral column adjacent the second end of the abnormal curvature (see Fig. 1, see annotated Fig. 1 below); and a flexible device (40, see para. [0044] “formed from a material that is relatively flexible”) having a first device end (e.g. portion of 40 extending from 21a to 24a, see annotated Fig. 1 below) and a second device end (e.g. portion of 40 extending from 30a across to the first side of the vertebral column to 21b, see annotated Fig. 1 below); wherein the first device end is configured to attach to the first fixation element (see Fig. 1, via yoke and retaining structure, see para. [0034]), and the second device end is configured to attach to the second fixation element (see Fig. 1, attaches via cover 35); and wherein the flexible device is configured to loop around the fixation member (see Fig. 1, note that 40 wraps around / loops around 30b) and apply a force to the apex to reduce the abnormal curvature (see para. [0049], note that growth and elongation of the spine creates the corrective force).

    PNG
    media_image1.png
    848
    905
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Seme et al. (U.S. Pub. No. 2011/0066188 A1) discloses a system for correcting spinal deformity with connectors that extend across the longitudinal axis of the spine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773


	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773